The court,
by Lockwood, J.,
held that the relation of tenants in common existed between Brown and Allen, under the agreement and the deed of the former to the latter; that it was not material what the nature of the controversy between Brown and Curtis was, as Allen was estopped to deny Brown’s right, and that he took the mayor’s deed, to the extent of one-half of the lot, in trust for Brown. This was upon the principle that one tenant in common before partition cannot purchase in an outstanding title, or incumbrance, on the joint estate, for his exclusive benefit and use it against his co-tenant. The purchase enures to the common benefit, and the purchaser is entitled to contribution. Homan has not shown himself to be a bona fide purchaser, and'therefore is in no better situation than Allen.
Decree affirmed.